CARPENTER, District Judge.
This is a bill in equity to enjoin an alleged infringement of letters patent No. 329,805, issued November 3, 1885, to William Boscawen, for chair. The bill was dismissed by the circuit court, and the complainant appealed. 52 Fed. Rep. 295. The alleged infringing device is that shown in letters patent No. 416,324, issued December 3, 1889, to William G. Cross. The circuit court held that the patent in suit shows no patentable novelty; and, while we are of opinion that the decree *490should he affirmed, we do not find it necessary to go so far as to find that the patent is invalid, but rather rest onr finding on the proposition that the patent must he so construed as to relieve the respondents of the charge of infringement.
Adjustable chairs have been made in many forms and for various uses, as the record fully shows; and there remains, indeed, very little room for invention. The “distinct idea,” says the appellant, which is involved in his patent, is “a chair frame with four feet, two of which are always on duty as feet, combined with -a seat with but two feet, which are always idle while two feet of the frame are on duty, and vice versa.” This may fairly be said to be the idea of the patent, if it be taken in connection with, and to be modified by, certain structures already known. In the first place, the device of six feet operating as above described is shown in the patent Ho. 282,154, of July 31, 1883, to Edward H. Bolgiano. In that device the third or supplementary pair of feet are hinged to the front feet of the supporting framework. The device of using the front feet' of the seat as supplementary feet is shown in the patent Ho. 202,788, of April 23, 1878, to Frederick Caulier; the device of using all four feet of the seat for the same purpose appears in the patent, Ho. 259,368, of June 13, 1882, to Lemuel A. Chichester; and the device of using the rear feet of the seat for the same purpose appears in the patents Ho. 191,294, of May 29, 1877;' to Luther I. Adams, and Ho. 202,046, of April 2, 1878, to Charles A. Perley.
There remains nothing for this patented, as it seems to us, except his specific device, which essentially consists in substituting for the swinging or rotating supplementary foot of the Bolgiano chair a sliding supplementary foot, and giving to this sliding supplementary foot the additional function of a bracket to support the seat. Heither of these functions appears to he performed by the mechanism of the Cross chair. In the chair of Boscawen, as in that of Bolgiano, there is a triangular, supporting framework whose front feet are made double or divided into two parts, which two parts come into action alternately, while Cross has reached the same result by substituting the feet of the chair for the secondary frame feet, after the general method of construction suggested by the device shown in the Caulier patent.
The decree will therefore he affirmed, with costs.